UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7020



CHRISTINE ANN CARRIGAN,

                                           Petitioner - Appellant,

          versus

JAMES A. CARTER, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-656-HAR)


Submitted:   December 5, 1995             Decided:   March 26, 1996


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Christine Ann Carrigan, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find that dismissal based on

failure to exhaust state remedies was appropriate. However, we
modify the district court's order to reflect that the dismissal is

without prejudice so that Appellant may exhaust her state court

remedies. See 28 U.S.C. § 2106 (1988).
     We also deny Appellant's motion for a plain error determina-

tion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                             AFFIRMED AS MODIFIED




                                2